        Case 1:21-cr-00040-TNM Document 96-2 Filed 08/04/21 Page 1 of 4




                                            U.S. Department of Justice

                                            Channing D. Phillips
                                            Acting United States Attorney

                                            District of Columbia


                                            Judiciary Center
                                            555 Fourth St., N.W.
                                            Washington, D.C. 20530


                                          August 4, 2021

VIA USAFX and Email

VIA USAFX and Email
Lindy Urso, Esq.
lindy@lindyursolaw.com
Counsel for Defendant McCaughey

Lauren Cobb, Esq.
Lauren_Cobb@fd.org
Counsel for Defendant Stevens

Elizabeth Mullin
Elizabeth_Mullin@fd.org
Counsel for Defendant Judd

Carlos Diaz-Cobo
info@cdcesq.com
Counsel for Defendant Quaglin

John Kiyonaga
john@johnckiyonaga.com
Counsel for Defendant SILLS

Elizabeth Toplin
Elizabeth_Toplin@fd.org
Kathleen Gaughan
Kathleen_Gaughan@fd.org
Counsel for Defendant Morss
         Case 1:21-cr-00040-TNM Document 96-2 Filed 08/04/21 Page 2 of 4




       Re:    United States v. Patrick McCaughey, Tristan Stevens, Christopher Quaglin,
David Judd, Robert Morss, and Geoffrey Sills 21-CR-40 (TNM) - Production 9


Dear Counsel:

Production 9:
      Pursuant to our discovery obligations, we provided the following files via USAfX on
August 4, 2021:

   •   All of the files listed on the attached index (Exhibit A), which are part of the McCaughey
       case file.
   •   All of the files listed on the attached index (Exhibit B), which are part of the Morss case
       file
   •   All of the files listed on the attached index (Exhibit B), which are part of the Sills case
       file
   •   All of the files listed on the attached index (Exhibit B), which are part of the Stevens case
       file


(As with all files uploaded to USAfX, they automatically delete after 60 days per the automatic
retention policy in place. Please download the files before then.)

        Note that all these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As
such, the same files will be re-produced with bates-stamps at a later date. Nevertheless, we
wanted to provide you what we can now as we wait for this processing to be finalized.

        We have indicated whether the files are Sensitive or Highly Sensitive pursuant to the
Protective Order in the index and in the corresponding folder on USAfx.

       Note that even though a file may be listed as being part of only one of particular
defendant’s file – each of these cases are inter-related and the evidence is often relevant to all
defendants. Please review accordingly.


Upcoming Discovery:

        The government anticipates providing another set of BWC footage related to the Lower
West Terrace cases within the next few weeks. Again, our understanding is that all of this BWC
will be made available once the formal FPD January 6, 2021 discovery platform is online.
However, we wanted to provide you what we have identified as being potentially relevant in the
meantime.


                                                  2
        Case 1:21-cr-00040-TNM Document 96-2 Filed 08/04/21 Page 3 of 4




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.




                                                 3
        Case 1:21-cr-00040-TNM Document 96-2 Filed 08/04/21 Page 4 of 4




                                           Jocelyn Bond
                                           Assistant United States Attorney
Enclosure(s):
cc:




                                       4
